SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, June Commission File Number 001-14620 Crystallex International Corporation (Translation of registrant’s name into English) 8 King Street East, Suite 1201, Toronto, Ontario, Canada M5C 1B5 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Report of Voting Results, dated June 24, 2010 Document 1 REPORT OF VOTING RESULTS This report is being filed pursuant to section 11.3 of National Instrument 51-102 - Continuous Disclosure Obligations and discloses the results of voting for the following matters submitted to the annual and special meeting (the “Meeting”) of shareholders of Crystallex International Corporation (the “Corporation”) held on June 23, 2010. 1.Appointment of Auditors By a vote by way of a show of hands, PricewaterhouseCoopers LLP were appointed as auditors of the Corporation for the ensuing year and the directors of the Corporation were authorized to fix the remuneration of the auditors. 2.Election of Directors By a vote by way of a show of hands, the following directors were elected to hold office for the ensuing year or until their successors are elected or appointed: Robert A. Fung Gordon M. Thompson Michael J.H. Brown C. William Longden Harry J. Near Marc J. Oppenheimer Johan C. van’t Hof Armando F. Zullo 3.Ratification of an Amendment to the Corporation’s Incentive Share Option Plan By a vote taken by ballot, the resolution relating to the approval of an amendment to the Corporation’s New Incentive Share Option Plan as set out in the Corporation’s management information circular dated May 5, 2010 was ratified by shareholders at the Meeting. DATED as of this 24th day of June, 2010. CRYSTALLEX INTERNATIONAL CORPORATION Robert Crombie Name: Robert Crombie Title: President SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRYSTALLEX INTERNATIONAL CORPORATION (Registrant) Date: June 24, 2010 By: /s/ Hemdat Sawh Name: Hemdat Sawh Title: Chief Financial Officer
